OPINION CONCURRING IN RESULT DANIEL E. SCOTT, concurring. “Belleview’s points relied on, which fail to comply with the requirements of Rule 84.04(d)(2), preserve nothing for appeal,” to quote the principal opinion. I agree and, in this particular case, would end our analysis there. Rule 84.04 is mandatory and includes a mandatory template. Scott v. King, 510 S.W.3d 887, 891-92 (Mo.App. E.D.2017); Rule 84.04(d)(1)-(3).1 So Belleview “simply [had] no excuse for failing to submit adequate points relied on.” Scott, 510 S.W.3d at 892. Yet every point ignores this mandate and mandated template. Worse yet, none belies even a token effort to comply. Sometimes we look past such deficiencies, especially when an inexperienced lawyer has at least tried to comply or when the error seems unintentional, unknowing, or otherwise understandable and not willful. But Belle-view’s experienced and talented counsel work at or near the high end of the appellate-practice spectrum. Attorneys of this caliber and appellate experience do not simply overlook Rule 84.04(d)’s mandate and mandatory template. In these circumstances, since we have decided that Belleview’s points preserve nothing for appeal, I would affirm on that basis alone. “[E]ach time we review a non-compliant brief ex gratia, we send an implicit message that substandard briefing is acceptable. It is not.” Id.  . Rule 84.04(d) "is crystal clear in its requirements and even provides a formula for compliance.” Mark G. Arnold, Points Relied. On, 17 Mo. Prac., Civil Rules Practice § 84.04:5 (2017 ed.). When this rule is violated, a likely reason is that "the issue has no merit.” Id.